Name: 91/90/EEC: Commission Decision of 8 February 1991 on the organization by France of refresher courses for personnel responsible for veterinary inspections (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  employment;  Europe
 Date Published: 1991-02-22

 Avis juridique important|31991D009091/90/EEC: Commission Decision of 8 February 1991 on the organization by France of refresher courses for personnel responsible for veterinary inspections (only the French text is authentic) Official Journal L 049 , 22/02/1991 P. 0033 - 0036COMMISSION DECISION of 8 February 1991 on the organization by France of refresher courses for personnel responsible for veterinary inspections (Only the French text is authentic) (91/90/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 36 thereof, Whereas the French authorities have asked the Commission to entrust the Centre national de formation des techniciens des services vÃ ©tÃ ©rinaires (Lyon-Corbas) with the organization of refresher courses meeting the requirements laid down in Article 36 of Decision 90/424/EEC; Whereas it is necessary to establish the arrangements for such an operation and to determine the Community's financial contribution; Whereas the objectives pursued by such an operation mean that provision should be made for the participation of inspection personnel from other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the competent authority shall be the Centre national de formation des techniciens des services vÃ ©terinaires (Lyon-Corbas), represented by its Director. Article 2 The competent authority shall undertake: 1. to organize in 1991, 1992 and 1993 refresher courses for personnel responsible for veterinary checks. The nature, content and timetable of these courses shall be as set out in the Annex; 2. to reserve half of the places offered to inspection personnel from other Member States. Account shall be taken, in the allocation of places, of a balance between the Member States; 3. to present to the Commission and to the Member States meeting within the Standing Veterinary Committee an annual report on the course of the exercise. The first report shall be presented in December 1991. Article 3 The Community's financial contribution is hereby fixed at: - 50 % of the costs incurred by the competent authority for the training of national personnel, - 100 % of the costs incurred by the competent authority for the accommodation and training of personnel from other Member States. Article 4 1. The costs referred to in the first indent of Article 3 shall be as follows: - instruction costs, - charges for documentation, material and equipment, - travel expenses of participants. 2. The costs referred to in the second indent of Article 3 shall include: - the costs referred to in paragraph 1, - the costs incurred in presenting the refresher courses to the competent authorities of the other Member States, - the costs relating to the linguistic aids required for the smooth operation of the courses, - the subsistence expenses of the personnel from the other Member States. Article 5 The Community's financial contribution shall be granted after presentation of the supporting documents. Article 6 Before 30 June 1993, a review of the pedagogical and financial aspects shall be drawn up by the Commission on the basis of a report to be presented by the competent authority. In the light of experience acquired, a further decision could be adopted with a view to developing and improving the operation undertaken. Article 7 This Decision is adressed to the French Republic. Done at Brussels, 8 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. ANNEX I NATURE OF COURSES 1. The courses are intended for personnel actually taking part in inspection operations. They are designed to develop the knowledge of such personnel and, by the pooling of their experience, to strengthen mutual trust. On account of the role veterinarians play in the inspection system set up in the Community context, certain courses are specifically intended for them. 2. In principle, the courses will last two weeks and be open to about 22 trainees. They will be a mixture of theory and practical exercises. The trainees will also together take part in drawing up a report on a subject, the Community importance of which will become apparent during the course. II 1. Module No 1: Meat, cuts of meat and minced meat (veterinarians) In principle, this module is reserved for veterinarians. In the light of the Community rules applicable on the matter, the emphasis will be on the new approach as regards inspections (extension of ante mortem inspections to cover livestock, search for residues, link between the ante and post mortem inspection). With regard to cuts of meat and minced meat, the course will concentrate mainly on the inspection methods for product hygiene (technological, physico-chemical and microbiological criteria). 2. Module No 2: Meat, cuts of meat and minced meat The course corresponding to this module will be centred on the inspection techniques in the production undertakings, particularly in the slaughterhouses. Pursuant to Community rules, attention will be given to hygiene on the premises and of personnel and ante and post mortem inspections. Matters relating to market preparation, storage and transport will also be looked into. 3. Module No 3: Meat-based products, meat-based preparations, ready-to-serve dishes This module covers the main points of Module No 2 but relates to meat-based products, meat-based preparations and ready-to-serve dishes and to the establishments in which they are processed. The specific technologies relating to these types of products and their repercussions on health will also be studied. 4. Module No 4: Milk and milk products On the basis of work undertaken at Community level, the course will concentrate mainly on the inspection methods for milk and milk products. The emphasis will be on the inspections of raw milk as a raw material and of milk-based products (physical, chemical and bacteriological checks). 5. Module No 5: Fishery products, molluscs and crustaceans, acquaculture products This module covers the various health aspects for the placing on the market and for the transport and processing of fishery products, molluscs and crustaceans. The emphasis will in particular be on organoleptic, physico-chemico and microbiological checks. As regards the agriculture products, the course will include an analysis of the types in breeding establishments with a view to preventing the outbreak and spread of contagious diseases, as well as consideration of the problems associated with the presence of residues. III PROVISIONAL TIMETABLE OF THE COURSES April 1991: Meat, cuts of meat and minced meat (Veterinarians) October 1991: Meat-based products, meat-based preparations, ready-to-serve dishes February 1992: Milk and milk products April 1992: Meat, cuts of meat and minced meat September 1992: Meat-based products, meat-based preparations, ready-to-serve dishes October 1992: Fishery products, molluscs and crustaceans, aquaculture animals and products February 1993: Milk and milk products April 1993: Meat, cuts of meat and minced meat (Veterinarians) September 1993: Meat, cuts of meat and minced meat October 1993: Fishery products, molluscs and crustaceans, aquaculture animals and products